DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 2, 2022 has been entered.  Claims 1-17 remain pending in the application.  Applicant’s amendments have overcome the Drawings objection previously set forth in the Non-Final Office Action mailed March 7, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over prior art cited in the instant invention, in view of Badoni, US 0504292.
Regarding claim 1, the prior art cited in the instant invention teaches a hatch cover lock (10) for use in combination with a hatch cover of a railcar [002], comprising: 
an inner flange (12; Fig 2) defining an opening (unnumbered feature engaging 20; [004]) and a slot (30); 
an outer flange (18; Fig 2) defining an opening (unnumbered feature engaging 20; [004]) at least partially aligned with the opening of the inner flange [004]; 
a keeper (14) at least partially positioned between the inner and outer flanges ([003]; Fig 2), adjacent to the inner flange (Fig 2), wherein 
the keeper includes a follower (26; Fig2) at least partially received within the slot of the inner flange (Fig 2), and 
the keeper defines an opening (22) at least partially aligned with the openings of the inner and outer flanges [004]; 
a handle (16) at least partially positioned between the keeper and the outer flange (Fig 2), wherein 
the handle includes a projection (24) at least partially received within the opening of the keeper [005], and 
the handle defines an opening (unnumbered feature engaging 20; [004]) at least partially aligned with the openings of the inner flange, the outer flange, and the keeper [004]; and 
a pivot member (20) extending through the openings of the inner flange, the outer flange, the keeper, and the handle [004], wherein
the handle and the keeper are configured for rotation about the pivot member with respect to the inner and outer flanges (movement of 14 and 16 between Fig 1 and Fig 2) between an open condition (Fig 1) and a closed condition (Fig 2), 
the keeper further comprises an arm (28; Fig 2) including an inwardly extending portion (46) and a downwardly extending portion (48), with a bottom end of the downwardly extending portion (42) defining a batten bar contacting surface [008] configured to contact a batten bar or a hatch cover tab of a hatch cover in the closed condition. 
The prior art cited in the instant invention does not teach the downwardly extending portion of the arm of the keeper defines at least one aperture receiving at least one fastener or protrusion for securing an adjustment plate or extension piece to the downwardly extending portion of the arm of the keeper so as to provide an alternative batten bar contacting surface that contacts said batten bar or hatch cover tab in the closed condition and is spaced away from said batten bar or hatch cover tab in the open position, and/or includes at least one projection received by at least one aperture defined in the adjustment plate or extension piece for securing the adjustment plate or extension piece to the downwardly extending portion of the arm of the keeper so as to provide the alternative batten bar contacting surface.
Badoni teaches the downwardly extending portion of the arm of the keeper (A) defines at least one aperture (unnumbered feature engaging a8; Fig 1) receiving at least one fastener (a8) or protrusion for securing an adjustment plate (A’) or extension piece to the downwardly extending portion of the arm of the keeper (downwardly extending portion of A; Fig 1) so as to provide an alternative batten bar contacting surface that contacts said batten bar or hatch cover tab in the closed condition and is spaced away from said batten bar or hatch cover tab in the open condition, and/or includes at least one projection (a8) received by at least one aperture defined in the adjustment plate or extension piece for securing the adjustment plate or extension piece to the downwardly extending portion of the arm of the keeper so as to provide the alternative batten bar contacting surface (the combination of prior art cited in the instant invention [the downwardly extending portion of the arm of the keeper] in view of Badoni [adjustment plate with aperture and fastener mounted to the downwardly extending portion of the arm of the keeper] teaches closed and open positions of a hatch cover lock in Figs 1, 2 of the prior art cited in the instant invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art of the instant invention with Badoni’s adjustable plate structure.  Doing so would provide an apparatus capable of being adjusted incrementally to properly secure a hatch where securing clearances can vary due to material wear and tear resulting in an apparatus with more securing capabilities in more possible applications and installations.  
Regarding claim 2, the prior art cited in the instant invention in view of Badoni teaches the hatch cover lock of claim 1, further comprising an adjustment plate (Badoni, A’) configured to be secured to the downwardly extending portion of the arm of the keeper (Badoni, downwardly extending portion of A) in a plurality of positions or orientations (Figs 1,2), wherein each position or orientation places the alternative batten bar contacting surface (unnumbered feature lower edge of A’) at a different elevation (Figs 1,2) 
Regarding claim 3, the prior art cited in the instant invention in view of Badoni teaches the hatch cover lock of claim 2, wherein said at least one aperture (Badoni, unnumbered feature engaging a8; Fig 1) defined in the downwardly extending portion of the arm of the keeper (Badoni, downwardly extending portion of A) includes first and second apertures positioned at different heights (Badoni, there are two apertures on each side of A; Fig 1), the alternative batten bar contacting surface (Badoni, unnumbered feature lower edge of A’) is placed at a first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper using the first aperture (Badoni, Fig 1), and the alternative batten bar contacting surface is placed at a second elevation that is different from the first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper using the second aperture (Badoni, Fig 2, lines 42-55).  While Badoni’s figures do not show the top aperture of A being used to secure A’, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the aperture was available to help secure the two components if required.
Regarding claim 4, the prior art cited in the instant invention in view of Badoni teaches the hatch cover lock of claim 2, wherein the adjustment plate (Badoni, A’) includes first and second apertures positioned at different heights (Badoni, unnumbered feature engaging a8; Fig 1) and each configured to receive said at least one fastener or protrusion (Badoni, a8) for securing the adjustment plate to the downwardly extending portion of the arm of the keeper (Badoni, downwardly extending portion of A; lines 42-55), the alternative batten bar contacting surface (Badoni, unnumbered feature lower edge of A’) is placed at a first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper using the first aperture (Badoni, Fig 1), and the alternative batten bar contacting surface is placed at a second elevation that is different from the first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper using the second aperture (Badoni, Fig 2).
Regarding claim 6, the prior art cited in the instant invention in view of Badoni teaches the hatch cover lock of claim 2, wherein said at least one aperture (Badoni, unnumbered feature engaging a8; Fig 1) defined in the downwardly extending portion of the arm of the keeper (Badoni, downwardly extending portion of A) includes first and second apertures positioned at different heights (Fig 1), the adjustment plate (Badoni, A’) includes first and second apertures positioned at different heights (Fig 1) and each configured to receive said at least one fastener or protrusion (Badoni, a8) for securing the adjustment plate to the downwardly extending portion of the arm of the keeper, the adjustment plate includes opposing front and rear surfaces (unnumbered features comprising the front and rear surfaces of A’), and opposing upper and lower surfaces (unnumbered features comprising the upper and lower edges of A’), and the elevation of the alternative batten bar contacting surface depends on which of the apertures of the adjustment plate and of the downwardly extending portion of the arm of the keeper are used to secure the adjustment plate to the downwardly extending portion of the arm of the keeper using the first aperture, which of the front and rear surfaces of the adjustment plate is facing the keeper when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper, and which of the upper and lower surfaces of the adjustment plate is facing upwardly when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper (Badoni, Figs 1,2 show the change in elevation of the alternative batten bar contacting surface as a result of the choice of aperture used and the orientation of the plate components).
Claims 5, 7, 8, 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over prior art cited in the instant invention, in view of Badoni, US 0504292, as applied to claim 2 above, and further in view of DeRosa, US 4326395.
Regarding claim 5, the prior art cited in the instant invention in view of Badoni teaches the hatch cover lock of claim 2, wherein the adjustment plate (Badoni, A’) includes opposing upper and lower surfaces (unnumbered features comprising the upper and lower edges of A’), the alternative batten bar contacting surface (Badoni, unnumbered feature lower edge of A’) is placed at a first elevation (Badoni, Fig 1) when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper (Badoni, downwardly extending portion of A) with the upper surface of the adjustment plate facing upwardly and the lower surface facing downwardly and defining the alternative batten bar contacting surface (Fig 1), and the alternative batten bar contacting surface is placed at a second elevation (Badoni, Fig 2) that is different from the first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper.
The prior art cited in the instant invention in view of Badoni does not teach with the lower surface of the adjustment plate facing upwardly and the upper surface facing downwardly and defining the alternative batten bar contacting surface.
DeRosa teaches with the lower surface (unnumbered feature comprising the lower surface of 13) of the adjustment plate (13) facing upwardly and the upper surface (unnumbered feature comprising the upper surface of 13) facing downwardly and defining the alternative batten bar contacting surface (Fig 4).  DeRosa’s plate 13 can be installed with either lower or upper surfaces installed in either direction.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify hatch cover lock of the prior art cited in the instant invention in view of Badoni with the multiple assembly configurations of the DeRosa’s plate construction.  Doing so would provide flexibility in the installation of the plate assembly and resulting in increased ease and robustness of the assembly.  
Regarding claim 7, the prior art cited in the instant invention in view of Badoni teaches the hatch cover lock of claim 2, wherein said at least one aperture (Badoni, unnumbered feature engaging a8; Fig 1) defined in the downwardly extending portion of the arm of the keeper (Badoni, downwardly extending portion of A) comprises a circular slot (Fig 1), the alternative batten bar contacting surface (Badoni, unnumbered feature lower edge of A’) is placed at a first elevation (Fig 1) when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper with said at least one fastener or protrusion received at the circular slot, and the alternative batten bar contacting surface is placed at a second elevation (Fig 2) that is different from the first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper with said at least one fastener or protrusion received at the circular slot.
The prior art cited in the instant invention in view of Badoni does not teach, wherein said at least one aperture defined in the downwardly extending portion of the arm of the keeper comprises an elongated slot.
DeRosa teaches an elongated slot (14) such that the alternative batten bar contacting surface is placed at a first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper with said at least one fastener or protrusion received at a first position within the elongated slot, and the alternative batten bar contacting surface is placed at a second elevation that is different from the first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper with said at least one fastener or protrusion received at a second position within the elongated slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art cited in the instant invention in view of Badoni’s downwardly extending portion of the arm of the keeper with DeRosa’s elongated apertures.  Doing so would provide the assembly with known in the art adjustment features resulting in a more flexible assembly capable of satisfying more customer installation requirements. 
Regarding claim 8, the prior art cited in the instant invention in view of Badoni teaches the hatch cover lock of claim 2, wherein the adjustment plate (Badoni, A’) includes at least one aperture (Badoni, unnumbered feature engaging a8; Fig 1) configured to receive said at least one fastener or protrusion (Badoni, a8) for securing the adjustment plate to the downwardly extending portion of the arm of the keeper (Badoni, downwardly extending portion of A), the alternative batten bar contacting surface is placed at a first elevation (Fig 1) when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper with said at least one fastener or protrusion received at the aperture, and the alternative batten bar contacting surface is placed at a second elevation (Fig 2) that is different from the first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper with said at least one fastener or protrusion received at the aperture.
The prior art cited in the instant invention in view of Badoni does not teach wherein the adjustment plate includes at least one elongated slot.
DeRosa teaches an elongated slot (14) such that it is configured to receive said at least one fastener or protrusion for securing the adjustment plate to the downwardly extending portion of the arm of the keeper, the alternative batten bar contacting surface is placed at a first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper with said at least one fastener or protrusion received at a first position within the elongated slot, and the alternative batten bar contacting surface is placed at a second elevation (Fig 2) that is different from the first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper with said at least one fastener or protrusion received at a second position within the elongated slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art cited in the instant invention in view of Badoni’s adjustment plate with DeRosa’s elongated apertures.  Doing so would provide the assembly with known in the art adjustment features resulting in a more flexible assembly capable of satisfying more customer installation requirements. 
Regarding claim 9, the prior art cited in the instant invention in view of Badoni teaches the hatch cover lock of claim 2, wherein said at least one aperture (Badoni, unnumbered feature engaging a8; Fig 1) defined in the downwardly extending portion of the arm of the keeper (Badoni, downwardly extending portion of A) comprises a circular slot (Fig 1), the adjustment plate (Badoni, A’) includes a circular slot configured to receive said at least one fastener or protrusion (Badoni, a8) for securing the adjustment plate to the downwardly extending portion of the arm of the keeper, the alternative batten bar contacting surface is placed at a first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper with said at least one fastener or protrusion received at the circular slots of the adjustment plate and the downwardly extending portion of the arm of the keeper, and the alternative batten bar contacting surface is placed at a second elevation that is different from the first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper with said at least one fastener or protrusion received at the circular slots of the adjustment plate and the downwardly extending portion of the arm of the keeper.
The prior art cited in the instant invention in view of Badoni does not teach, wherein said at least one aperture defined in the downwardly extending portion of the arm of the keeper comprises an elongated slot, the adjustment plate includes an elongated slot
DeRosa teaches an elongated slot (14) such that wherein said at least one aperture defined in the downwardly extending portion of the arm of the keeper comprises an elongated slot, the adjustment plate includes an elongated slot configured to receive said at least one fastener or protrusion for securing the adjustment plate to the downwardly extending portion of the arm of the keeper, the alternative batten bar contacting surface is placed at a first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper with said at least one fastener or protrusion received at a first position within the elongated slots of the adjustment plate and the downwardly extending portion of the arm of the keeper, and the alternative batten bar contacting surface is placed at a second elevation that is different from the first elevation when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper with said at least one fastener or protrusion received at a second position within the elongated slots of the adjustment plate and the downwardly extending portion of the arm of the keeper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art cited in the instant invention in view of Badoni’s downwardly extending portion of the arm of the keeper and adjustment plate with DeRosa’s elongated apertures.  Doing so would provide the assembly with known in the art adjustment features resulting in a more flexible assembly capable of satisfying more customer installation requirements. 
Regarding claim 10, the prior art cited in the instant invention in view of Badoni and DeRosa teaches the hatch cover lock of claim 9, wherein the adjustment plate (Badoni, A’) includes opposing upper and lower surfaces (unnumbered features comprising the upper and lower edges of A’), and the elevation of the alternative batten bar contacting surface (Badoni, unnumbered feature lower edge of A’) depends at least in part on which of the upper and lower surfaces of the adjustment plate is facing upwardly when the adjustment plate is secured to the downwardly extending portion of the arm of the keeper.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that rotating the adjustment plate during installation would change which surface projected downward resulting in a possible change in elevation of the alternative batten bar contacting surface.  
Regarding claim 11, the prior art cited in the instant invention in view of Badoni teaches the hatch cover lock of claim 2, wherein the adjustment plate (DeRosa, 13) includes an outer perimeter (DeRosa, unnumbered feature of 13), and the adjustment plate is configured to be rotated about an axis of rotation (DeRosa, axis projecting through 16; Fig 4) to orient different regions of the outer perimeter of the adjustment plate downwardly, with the downwardly oriented region of the outer perimeter of the adjustment plate defining the alternative batten bar contacting surface.
Regarding claim 12, the prior art cited in the instant invention in view of Badoni and DeRosa teaches the hatch cover lock of claim 11, further comprising at least one aperture (Badoni, unnumbered feature engaging a8; Fig 1) defined in the adjustment plate (Badoni, A’) and configured to receive said at least one fastener or protrusion (Badoni, a8) for securing the adjustment plate to the downwardly extending portion of the arm of the keeper (Badoni, downwardly extending portion of A; Fig 1).
Allowable Subject Matter
Claims 13 and 14 are allowed. 
Regarding claim 13, it is not known in the art for a plurality of apertures defined in the adjustment plate, with each aperture defined in the adjustment plate corresponding to a different one of the edges of the outer perimeter of the adjustment plate, the adjustment plate is configured to be rotated about an axis of rotation to align one of the apertures defined in the adjustment plate with said at least one aperture defined in the downwardly extending portion of the arm of the keeper and to downwardly orient the edge of the outer perimeter of the adjustment plate corresponding to said one of the apertures defined in the adjustment plate.  
Regarding claim 14, it is not known in the art for one of the adjustment plate and the downwardly extending portion of the arm of the keeper includes a projection configured to be received by an aperture defined in the other one of the adjustment plate and the downwardly extending portion of the arm of the keep, said projection defining the axis of rotation.  
Response to Arguments
Applicant's arguments filed  June 2, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument on page 15 that Badoni, US 0504292, is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, Badoni is relevant art because it teaches an adjustable lock structure pertinent to the adjustable hatch cover lock of the claimed invention.  Badoni teaches adjusting the distance between the bolt and bolt head based on varying locking conditions.  This is the same reasoning behind the adjustability of the claimed invention.  
In response to applicant's argument on page 16 that Badoni is not intended to move into contact with a batten bar contacting surface, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, the combination of the prior art cited in the instant invention and Badoni is intended to move into contact with a batten bar or hatch cover tab.  The prior art of the instant invention teaches a hatch cover lock upon which the adjustable plate with alternative batten bar contacting surface of Badoni is mounted and moved during use.  While the bottom surface of Badoni’s element A did not have a stated useful purpose in Badoni alone, in combination with the prior art cited in the instant invention, Badoni’s element A gets attached to a hatch cover lock and the bottom surface of Badoni’s element A can now provide adjustably secure a hatch cover lock that may have a worn seal allowing hatch cover movement.  
In response to applicant's argument on page 17 that the DeRosa fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., DeRosa’s first and second elevations are not different) are not recited in the rejected claim 5.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, DeRosa’s first and second elevations are different because they are not the same (satisfying the Merriam-Webster definition of different).  The first and second elevations, because of the different orientations of DeRosa’s adjustment plate, would bring different edges of the adjustment plate into use thus different elevations.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675